Citation Nr: 1115243	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and is a recipient of the Combat Infantry Badge, a Purple Heart and a Bronze Star Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the August 2010 hearing, the Veteran testified that he felt his PTSD had worsened since the June 2008 examination, a period of almost three years ago.  The Board finds that a new examination is warranted to document the current severity of his PTSD symptoms.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development of any outstanding medical records pertaining to treatment or evaluation of the Veteran's PTSD, to include relevant VA treatment records not already of record.

2.  Then, the Veteran should be afforded an examination by a psychiatrist or psychologist to determine the current degree of severity of the Veteran's PTSD.  The claims folder must be made available to and reviewed by the examiner.  

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's subjective account of his symptoms.  The examiner should provide his or her findings in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the 
Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  It is 
imperative that the examiner include an explanation of the GAF score provided.

3.  The Veteran is advised that this examination is needed to adjudicate his claim.  Failure without good cause to 
report for a scheduled VA examination could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


